Opinion by
Judge MacPhail,
Theodore R. Hughes (Claimant) was discharged by the Nippenose Equipment Company (Employer) from his salaried position as assistant manager of a retail store. He had been employed in that capacity for over one and one-half years. The reason for his discharge was his refusal to stay after normal store hours to perform additional work for his Employer. Claimant’s job description, with which he was familiar, provided that he was to work a minimum of 45 hours per week and that on occasion he might be asked to work additional hours. On Wednesday of Thanksgiving week in 1976, Hughes was asked to stay approximately one additional hour to complete some projects of which Employer had previously apprised him in anticipation of a busy day on the Friday following Thanksgiving. Claimant refused to stay because he said that he had a commitment for a band rehearsal. He testified that Employer knew of this commitment and that he depended upon the band for supplementary income.
The referee denied benefits under Section 402(e) of the Unemployment Compensation Law, Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §802(e), which disqualifies employees who are discharged due to willful misconduct. The Unemployment Compensation Board of Review (Board) affirmed. After hearing arguments on Claimant’s request for reconsideration, the Board reinstated its former decision. Claimant now appeals to us from that order.
In determining whether an employee’s refusal of his employer’s request to work overtime constitutes *640willful misconduct, we must balance tbe reasonableness of the request with tbe reasonableness of tbe refusal. Wilson v. Unemployment Compensation Board of Review, 37 Pa. Commonwealth Ct. 3, 388 A.2d 796 (1978). As we concluded in Wilson, so we conclude here that “ [u]nder all of tbe circumstances we are unable to disagree with tbe compensation authorities’ conclusion that [Claimant] unreasonably refused to perform a reasonable duty required by bis employer and thereby rendered himself ineligible to receive benefits.” Id. at 5, 388 A.2d at 798.
We affirm.
Order
And Now, this 28th day of February, 1979, tbe order of tbe Unemployment Compensation Board Re-Review, dated May 26, 1977, reinstating its order of February 28, 1977, denying benefits to Theodore R. Hughes, is affirmed.